Citation Nr: 0300731	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy of the hands and feet, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which in pertinent part denied 
the veteran's claims of entitlement to service connection 
for a left knee disability and for peripheral neuropathy 
of the hands and feet.  The veteran filed a notice of 
disagreement and a statement of the case (SOC) regarding 
these issues was furnished in September 2001.  The veteran 
subsequently submitted a timely substantive appeal 
indicating that he was appealing only the issue of service 
connection for peripheral neuropathy.  The veteran did not 
file a timely appeal with regard to the issue of service 
connection for a left knee disability and therefore, that 
issue is not before the Board. 

A hearing before the undersigned was held in September 
2002.  A transcript of that hearing has been associated 
with the claims folder.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran had active service in the Republic of 
Vietnam during the Vietnam era.

3. The veteran has a current diagnosis of peripheral 
neuropathy; there is no medical evidence of acute or 
subacute peripheral neuropathy which manifested itself 
to a degree of 10 percent or more within a year after 
the last date of exposure to herbicides during service.  

4. The preponderance of the evidence is against a finding 
that the veteran's peripheral neuropathy is related to 
his active service or events therein, including Agent 
Orange exposure and cold water diving.


CONCLUSION OF LAW

Peripheral neuropathy of the hands and feet was not 
incurred during service, nor may it be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1116, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  The veteran was notified of the 
regulations pertaining to service connection, including 
for diseases associated with exposure to certain herbicide 
agents, in the January 2001 rating decision and the 
September 2001 SOC.  These documents informed the veteran 
of the evidence of record and of the reasons and bases for 
denial.  The SOC also set forth the regulations regarding 
VA's duty to notify and to assist.  In a June 2001 letter, 
the veteran was notified that VA would make reasonable 
efforts to help him obtain evidence necessary to support 
his claim.  He was further advised that upon receipt of 
the appropriate information, VA would try to obtain 
medical records, employment records or other records from 
Federal agencies.  Regarding medical records from private 
providers, the veteran was requested to submit the 
appropriate authorizations.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The veteran requested that the RO obtain medical records 
from the VA outpatient clinic (VAOPC) in Ft. Pierce and 
from the VA medical center (VAMC) in West Palm Beach.  
Records from VAOPC Ft. Pierce from approximately January 
2000 to August 2000 and from the VAMC West Palm Beach from 
approximately August 1997 to October 2000 have been 
obtained.  The veteran has not identified additional VA 
records that need to be obtained and has not submitted any 
authorizations for release of private records.  

At the September 2002 hearing, the veteran suggested that 
there were "lapses" in his service medical records.  The 
veteran's service medical records were requested in 
January 1971 and records from approximately July 1958 to 
August 1970 were received.  The veteran also testified 
that he was hospitalized at the naval hospital in Key 
West, Florida and in Great Lakes, Illinois and that he was 
having problems with temperature sensitivity at that time.  
It does not appear that complete records from these 
hospitalizations have been obtained.  Notwithstanding, the 
service medical records contain reports of these 
hospitalizations that indicate the veteran was evaluated 
and treated for back pain.  There is no mention of 
peripheral neuropathy and reported symptoms appear to be 
attributed to a herniated disc at L5-S1 on the left.  As 
such, it is not necessary to request additional records 
regarding the veteran's inpatient treatment for back pain.  

The veteran was provided a VA peripheral nerves 
examination in December 2000.  In his February 2001 notice 
of disagreement, the veteran requested another examination 
to determine if his peripheral neuropathy was caused by a 
cold weather injury.  The December 2000 examination 
considered whether the veteran's diving contributed to his 
neuropathy and therefore, another examination is not 
necessary.
 
Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Background

The veteran contends that he is entitled to service 
connection for peripheral neuropathy.  The veteran asserts 
that his disability is related to his active military 
service in that it is either due to exposure to Agent 
Orange or a result of exposure to cold water as a Navy 
diver.

Service medical records from approximately July 1958 to 
August 1970 were reviewed.  The veteran underwent annual 
examinations for purposes of qualification for diving 
duty.  The examinations are negative for any complaints or 
diagnosis of peripheral neuropathy or a cold injury.  The 
veteran was repeatedly determined to be physically 
qualified for diving duty until his examination in January 
1969.  At that time, clinical evaluation of his spine was 
determined to be abnormal with a questionable herniated 
disc at L5-S1 on the left and/or spondylolisthesis.  An 
orthopedic consult was recommended.  The veteran was 
admitted to the sick list on March 12, 1969 with a 
diagnosis of herniated nucleus pulposus, L5-S1.  He was 
assigned to limited duty for 6 months.  In September 1969, 
the veteran again entered the hospital with complaints of 
back and left leg pain.  Diagnosis remained a protruded 
disc at L5-S1 and the veteran was returned to limited duty 
for another 6 months.  Electromyographic (EMG) examination 
in April 1970 indicated that the only EMG abnormality was 
mild irritation in the left S1 paraspinal consistent with 
left S1 root compromise.  The veteran was admitted to the 
naval hospital in Great Lakes in May 1970.  Final 
diagnoses were herniated nucleus pulposus, L5-S1 on the 
left and mild degenerative arthritis of the lumbosacral 
spine.  It was recommended that the veteran appear before 
a Physical Evaluation Board.  The veteran was subsequently 
released from the Navy by reason of physical disability.  

In August 2000, the veteran underwent a VA examination for 
purposes of the Agent Orange Registry.  The veteran 
reported that he was a diver and an engine man in the Navy 
and that he was in Vietnam at the Mekong Delta from 1966 
to 1967 with the harbor clearance unit.  He reported 
various complaints, including a burning sensation of the 
hands and feet since 1971.  He has to wear socks and take 
aspirin to relieve the symptoms.  Diagnosis included 
"paresthesia, etiology unknown."  The examiner noted that 
the list of diseases associated with Agent Orange was 
discussed with the veteran and that he was informed that 
he does not have any of those listed.  

The veteran was referred to the neurology clinic for 
evaluation of the paresthesias of his hands and feet and 
underwent a consultation in September 2000.  The veteran 
reported the sensation of fire in both of his hands for 
the last 15 years and that he will occasionally have 
numbness and tingling in his feet.  The veteran indicated 
that he was seen by a neurologist in the 1980's who 
performed electrical studies of his upper extremities and 
he was felt to have a compressive neuropathy of the left 
elbow.  Impression was "peripheral neuropathy of 
undetermined etiology."  

An October 2000 EMG report indicates that the veteran's 
nerve conduction studies were abnormal.  No response was 
found in the following nerves: bilateral sural sensory, 
left superficial peroneal sensory, and right saphenous 
sensory.  Low amplitudes were found in the right radial 
sensory, right lateral antebrachial cutaneous sensory, and 
right medial antebrachial cutaneous sensory.  All 
latencies and motor nerves tested were normal.  Borderline 
slow nerve conduction velocities were found but these were 
slowed by less than 30 percent of the lower limits of 
normal.  The needle exam, sampling proximal and distal 
muscles of the right upper extremity and right lower 
extremity, including cervical and lumbar paraspinals were 
normal.  Clinical diagnosis was "toxic neuropathy, (Agent 
Orange?)."  Coded electrodiagnosis was "generalized 
sensory polyneuropathy, mostly axonal."  

The veteran underwent a VA peripheral nerves examination 
in December 2000.  The claims folder was reviewed.  The 
examiner discussed the results of the October 2000 EMG.  
On physical examination, vibratory sensation appeared to 
be diminished and undetectable at the distal portions of 
the extremities.  For the most part, position and light 
touch appeared intact.  It was the examiner's opinion that 
the peripheral neuropathy that was diagnosed by the 
electromyographer (neurologist) and clinical neurologist 
do not seem to point to diving as a causative agent to the 
neuropathy and that the electromyographer seems to point 
rather to a toxic event such as exposure to Agent Orange.  

At the September 2002 hearing, the veteran reported that 
he is sensitive to temperature changes.  He sleeps with 
socks on and a heated mattress pad.  If the temperature is 
below 70 degrees he does not have dexterity in his hands.  
If the temperature gets below 50 to 55 degrees his hands 
turn white and he loses feeling in them.  He reported 
numerous experiences of cold weather diving during 
service.  The longest cold weather dive he made was for 
almost 2 hours with the water being about 29 or 30 
degrees.  Sometimes after cold dives they were given a 
shot of brandy and told to stand in a hot shower and then 
the following day they would not be put in the diving 
roster.  On most of the ships he was on there was only a 
corpsman and no medical doctor.  The corpsman would 
apparently just look at the divers and say they weren't 
frostbitten and their complaints were just shrugged off.  

The veteran testified that he had a slight problem with 
his hands and feet just prior to entering Vietnam and when 
he returned, the problem became worse.  He indicates he 
was having problems with temperature sensitivity when he 
was hospitalized in Key West and Great Lakes and that the 
nurses had to wrap his legs in blankets.  He reported that 
the examining physician suggested it might be a side 
effect of his back injury.  The veteran believes that his 
condition first manifested itself within a year of his 
return from Vietnam. 

Analysis

The diseases for which service connection may be presumed 
due to an association with exposure to herbicide agents 
consist of chloracne or other acneform disease consistent 
with chloracne, type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e) (2002).  For purposes 
of this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within 2 years of the date of onset.  
Id.  The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined 
that a presumption of service connection based on exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for the following conditions: 
1) hepatobiliary cancers; 2) nasal and nasopharyngeal 
cancer; 3) bone cancers; 4) breast cancer; 5) cancers of 
the female reproductive system; 6) urinary bladder cancer; 
7) renal cancer; 8) testicular cancer; 9) leukemia; 10) 
reproductive effects (abnormal sperm parameters and 
infertility); 11) Parkinson's disease; 12) chronic 
persistent peripheral neuropathy; 13) lipid and 
lipoprotein disorders; 14) gastrointestinal and digestive 
disease (other than diabetes mellitus); 15) immune system 
disorders; 16) circulatory disorders; 17) respiratory 
disorders (other than certain respiratory cancers); 18) 
skin cancer; 19) cognitive and neuropsychiatric effects; 
20) gastrointestinal tract tumors; 21) brain tumors; 22) 
amyloidosis; and 23) any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42,600 
(June 24, 2002).  

If a veteran served on active duty in the Republic of 
Vietnam during the Vietnam era (beginning on January 9, 
1962 and ending on May 7, 1975), the veteran is presumed 
to have been exposed to herbicides.  See 38 U.S.C. § 1116, 
as amended by § 201 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107- ___ (HR 291) (Dec. 
27, 2001).  The last date on which a veteran shall be 
presumed to have been exposed to an herbicide agent shall 
be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2002).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  

The veteran submitted DD-214's indicating that he was 
awarded the Vietnam Service Medal with Bronze Star and the 
Republic of Vietnam Campaign Medal.  The veteran testified 
that he was assigned to temporary duty doing combat 
salvage work as a Navy diver in Vietnam on 3 separate 
occasions.  He flew directly into Vietnam on 2 of those 
occasions.  The veteran submitted copies of orders 
assigning him to temporary additional duty with the Harbor 
Clearance Unit and directing him to report to the 
Commander of U.S. Naval Forces, Vietnam for combat salvage 
support.  The veteran's DD-214 also indicates that he 
reenlisted in October 1966 at Vung Tau Harbor, Vietnam.  
Accordingly, the Board concedes that the veteran has the 
requisite service and is presumed to have been exposed to 
herbicides during his time in Vietnam.  

In reviewing the medical evidence of record, the veteran 
has a current diagnosis of peripheral neuropathy.  There 
is no evidence of acute and subacute peripheral neuropathy 
as defined in 38 C.F.R. § 3.309(e), Note 2 (2002).  
Further, there is no competent medical evidence that any 
such disease manifested itself to a compensable degree 
within 1 year after the last exposure to herbicides.  The 
Board notes that the Secretary has specifically determined 
that presumptive service connection based on herbicide 
exposure is not warranted for chronic persistent 
peripheral neuropathy.  Accordingly, service connection on 
a presumptive basis is not appropriate. 

Notwithstanding the foregoing presumptive provisions, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under 
Combee, the presumption is not the sole method for showing 
causation and thereby establishing service connection.

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).

The medical evidence establishes that the veteran has a 
current disability.  In order to establish service 
connection on a direct basis, the veteran's current 
disability must be related to his active service or events 
therein, to include Agent Orange exposure.

Regarding the etiology of the veteran's neuropathy, the 
Board acknowledges that the December 2000 VA opinion is 
favorable to the veteran in that it suggests he currently 
has a neuropathy possibly related to a toxic event such as 
Agent Orange exposure.  This medical opinion must be 
weighed against the Secretary's determination that a 
positive association does not exist between exposure to 
herbicides and chronic persistent peripheral neuropathy.  
See 67 Fed. Reg. 42,600, 42,605 (June 24, 2002).  The 
Board finds the Secretary's determination, which is based 
on available evidence and National Academy of Sciences 
(NAS) analysis, to be more probative than the August 2000 
VA medical opinion.  Accordingly, direct service 
connection based on in-service exposure to Agent Orange is 
not warranted.

As discussed, the veteran also contends that his 
peripheral neuropathy is related to a cold weather injury.  
The veteran reported that he had problems with temperature 
sensitivity during service.  He indicated that as a diver 
he was always wet and cold and that on many occasions his 
hands and feet became totally numb, blue and unusable for 
a period of time.  The veteran is competent to report his 
symptomatology during service.  However, service medical 
records are negative for any evidence of complaints or 
treatment for frostbite or other cold injury.  

Even assuming the veteran suffered an in-service cold 
injury related to diving, there is no competent medical 
evidence of record establishing a relationship between the 
veteran's current disability and any such injury during 
service.  At the hearing, the veteran's representative 
cited to the Merck Manual, 15th Edition, which states 
"exposure to cold or to radiation may cause neuropathy."  
This is a general statement not specifically related to 
the veteran's case and therefore, is assigned little 
probative value.  On examination in December 2000, the 
examiner indicated that the electromyographer and clinical 
neurologist do not seem to point to diving as a causative 
factor.  

The Board acknowledges the veteran's sincere belief that 
his peripheral neuropathy is related to his active 
service.  The veteran, however, is not competent to 
provide an opinion regarding the etiology of his claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (lay persons are not competent to offer medical 
opinions).

As the preponderance of the evidence is against the claim 
for service connection for peripheral neuropathy of the 
hands and feet, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Entitlement to service connection for peripheral 
neuropathy of the hands and feet, to include as due to 
exposure to Agent Orange, is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

